DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on November 30, 2021 have been entered. Applicant amended claims 1, 8-12, 17, and 20 and cancelled claims 3, 4, and 16 and added new claim 21. Claims 1, 2, 5-15, and 17-21 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on November 30, 2021 with respect to the Non-Final Office Action dated August 31, 2021 have been fully considered and they are persuasive.  Therefore, previous 35 U.S.C. 112(b) and 35 U.S.C.  103 rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Brian D. Welle, Reg. No. 73,799, on January 5, 2022.
The application has been amended as follows: 



1. 	(Currently Amended) A computer-implemented method comprising:
	gathering data related to a first user from a plurality of Internet of things (IoT) devices;
	identifying, using the data related to the first user, a situation that relates to a topic and indicates a first set of language preferences unique to the first user, wherein the first user has more than a threshold amount of interest in the topic;
	receiving, from the first user and within the situation, a first prompt;
	determining that the first prompt relates to the topic;
identifying a standard reply for the first prompt; 
	responding to the first user with a first modified version of the standard reply in which an amount of detail and an amount of grandiloquence of the standard reply are modified according to weighted scores for both the amount of detail and the amount of grandiloquence that are determined via the first set of language preferences in response to the first prompt being received within the situation, wherein the first modified version of the standard reply includes relatively more detail and relatively more grandiloquence via more adjectives and adverbs provided in a more poetic structure than the standard reply in a manner that corresponds to the weighted scores reflecting that the first prompt was received in the situation and relates to the topic in which the first user has more than the threshold amount of interest;
gathering data related to a second user from the plurality of IoT devices;
	identifying, using the data related to the second user, the situation, wherein the situation indicates a second set of language preferences unique to the second user;
receiving, from the second user and within the situation, a second prompt; and
responding to the second user with a second modified version of the standard reply according to the second set of language preferences in response to the second prompt being received within the situation, wherein the second set of language preferences are different than the first set of language preferences such that the second modified version is different than the first modified version of the standard reply.

2.	(Currently Amended) The computer-implemented method of claim 1, wherein responding to the first user with the first modified version of the standard reply according to the first set of language preferences includes changing a length of the standard reply according to weighted scores that are determined via the first set of language preferences.

3.	(Cancelled).

4.	(Cancelled).

5. 	(Original) The computer-implemented method of claim 1, wherein the situation includes a physical location.

6.	(Original) The computer-implemented method of claim 1, wherein the situation includes an activity.

7.	(Currently Amended) The computer-implemented method of claim 1, wherein the situation includes an emotional state of the first user.


8.	(Currently Amended) The computer-implemented method of claim 1, wherein the first modified version of the standard reply is a verbal reply.

9.	(Currently Amended) The computer-implemented method of claim 1, wherein the first modified version of the standard reply is a textual reply.

10. 	(Cancelled).

11. 	(Currently Amended) The computer-implemented method of claim 1, wherein the responding to the first user with the first modified version of the standard reply includes incorporating a first subset of the first set of language preferences, the computer-implemented method further comprising:
	receiving, from the first user and within the situation, an additional prompt;
	responding to the first user with an additional reply according to a second subset of the first set of language preferences in response to the additional prompt being received within the situation, wherein the second subset of the first set of language preferences are different than the first subset of the first set of language preferences. 

12. 	(Currently Amended) A system comprising:
a processor; and
a memory in communication with the processor, the memory containing instructions that, when executed by the processor, cause the processor to: 

identify, using the data related to the first user, a situation that relates to a topic and indicates a first set of language preferences unique to the first user, wherein the first user has more than a threshold amount of interest in the topic;
		receive, from the first user and within the situation, a first prompt;
		determining that the first prompt relates to the topic; 
identifying a standard reply for the first prompt;
respond to the first user with a first modified version of the standard reply in which an amount of detail and an amount of grandiloquence of the standard reply are modified according to a first set of weighted scores for both the amount of detail and the amount of grandiloquence that are determined via the first set of language preferences in response to the first prompt being received within the situation, wherein the first modified reply includes relatively more detail and relatively more grandiloquence via more adjectives and adverbs provided in a more poetic structure than the standard reply in a manner that corresponds to the first set of weighted scores reflecting that the first prompt was received in the situation and relates to the topic in which the first user has more than the threshold amount of interest
gather data related to a second user from the plurality of IoT devices;
identify, using the data related to the second user, the situation that indicates a second set of language preferences unique to the second user, wherein the second user has less than the threshold amount of interest in the topic;
receive, from the second user and within the situation, a second prompt that is 
determine that the second prompt relates to the topic; and
respond to the second user with a second modified version of the standard reply in which the amount of detail and the amount of grandiloquence of the standard reply are modified according to a second set of weighted scores for both the amount of detail and the amount of grandiloquence that are determined via the second set of language preferences in response to the second prompt being received within the situation, wherein the second modified reply does not include relatively more details than the standard reply related to the topic in response to determining that the second user has less than the threshold amount of interest in the topic.

13.	(Currently Amended) The system of claim 12, wherein responding with the first modified version of the standard reply according to the first set of language preferences includes modified version of the standard reply

14. 	(Previously Presented) The system of claim 12, wherein the situation includes at least one of:
a physical location;
an activity; and
an emotional state of the first user.

15.	(Currently Amended) The system of claim 12, wherein the first modified version of the standard reply is a verbal reply or a textual reply.

16. 	(Cancelled). 

17. 	(Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
gather data related to a first user from a plurality of Internet of things (IoT) devices;
identify, using the data related to the first user, a situation that relates to a topic and indicates a first set of language preferences unique to the first user, wherein the first user has more than a threshold amount of interest in the topic;
receive, from the first user and within the situation, a first prompt; 
determining that the first prompt relates to the topic; 
identifying a standard reply for the first prompt; 
respond to the first user with a first modified version of the standard reply in which an amount of detail and an amount of grandiloquence of the standard reply are modified according to weighted scores for both the amount of detail and the amount of grandiloquence that are determined via the first set of language preferences in response to the first prompt being received within the situation, wherein the first modified version of the standard reply includes relatively more detail and relatively more grandiloquence via more adjectives and adverbs provided in a more poetic structure than the standard reply in a manner that corresponds to the weighted scores reflecting that the first prompt was received in the situation and relates to the topic in which the first user has more than the threshold amount of interest;
gather data related to a second user from the plurality of IoT devices;
	identify, using the data related to the second user, the situation, wherein the situation indicates a second set of language preferences unique to the second user;
receive, from the second user and within the situation, a second prompt; and
respond to the second user with a second modified version of the standard reply according to the second set of language preferences in response to the second prompt being received within the situation, wherein the second set of language preferences are different than the first set of language preferences such that the second modified version is different than the first modified version of the standard reply.

18.	(Currently Amended) The computer program product of claim 17, wherein the situation includes at least one of:
a physical location;
an activity; and
an emotional state of the first user.

19.	(Currently Amended) The computer program product of claim 17, wherein responding with the first modified version of the standard reply according to the first set of language preferences includes first set of language preferences.

20. 	(Cancelled). 


and the situation is defined by a type of location and a type of activity and an emotional state of a respective user in the situation; and
the first modified reply includes relatively more detail and relatively more grandiloquence via more adjectives and adverbs provided in a more poetic structure than the standard reply.

Allowable Subject Matter
Claims 1, 2, 5-9, 11-15, 17-19, and 21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the present instance, no reason for allowance is needed as the record is clear in view of Applicants' arguments filed on November 30, 2021 and as well on the Examiner's Amendment authorized by applicant on January 5, 2022.  See MPEP 1302.14(l).
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



January 6, 2022

/KAMAL HOSSAIN/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457